Title: From George Washington to Patrick Henry, 30 November 1785
From: Washington, George
To: Henry, Patrick



Dear Sir.
Mount Vernon Novr 30th 1785

I have had the honor to receive your Excellency’s favor of the 11th & am much obliged to you for the Commissioners report respecting the cut from the Waters of Elizabeth River to those of Albemarle Sound. And it is with great pleasure I have since heard that that matter is in a prosperous way in our Assembly, & placed on a footing (reasonable & just I think) which is likely to meet the approbation of the Legislature of No. Carolina.
It has always been my opinion since I first investigated the Great dismal Swamp as a member & manager of that Company that the most advantageous Cut would be found to be through Drummonds pond to the head of Pasquotank and I have Surveys & Notes which prove this I think, incontestably—Mr Andrews’s conjectures, with respect to Locks, I conceive is justly founded; for if the bed of the lake is above the level of the Water of Elizabeth River & Pasquotank the reflux by means of the Canal being greater than the influx must undoubtedly drain the Pond & render it useless as a reservoir without these Locks—but the places at which it may be proper to establish them must

I should suppose depend upon the level & suitableness of the ground to receive them after the cut is made which should be begun at the extreme ends that the water may run of (and if with any velocity) to contribute to the work.
If this cut is effected, the obstructions in the Roanoke removed (which will most assuredly follow) and the inland Navigation of the Rivers James & Potomack compleated according to Law it will open channels of convenience & wealth to the Citizens of this State that the imagination can hardly extend to and render this the most favoured Country in the Universe. These measures only require a beginning to shew the practicability, ease & advantage with which they may be effected. Rappahanock & Shanondoah (the latter through a long extent of it) will follow the example & I see nothing to prevent the two b⟨ran⟩ches of York River from doing the sam⟨e.⟩ The consequence in the article of draug⟨ht⟩ Cattle alone—and to our Roads will be inconceivably great. The latter with small amendments will always be in good order when the present number of Carriages are no longer taring them to pieces in the most inclement seasons of the year. and the ease to, and saving in the former will be felt most interestingly by the farmer & Planter in their annual operations.
But until these things are accomplished & even admitting they were done, do you not think, my good Sir, that the credit, the saving, and the convenience of this Country all require that our great roads leading from one public place to another should be shortned—straighned—and established by Law—and the power in the County Courts to alter them withdrawn? To me these things seem indispensably necessary, & it is my opinion they will take place in time the longer therefore they are delayed the more people will be injured by the Alterations when they happen—It is equally clear to me, that putting the lowest valuation possible upon the labour of the people who work upon the roads under the existing Law & custom of the present day the repairs of them by way of Contract to be paid by an assessment on certain districts (until the period shall arrive when turnpikes may with propriety be established) would be infinitely less burthensome to the community than the present mode. In this case too the Contracter would meet with no favor—every man in the district wd give information of neglects—whereas negligence

under the present system is winked at by the only people who know how, or can inform against the Overseers—for strangers had rather encounter the inconvenience of bad roads than the trouble of an information and go away prejudiced against the Country for the polity of it. With great esteem & respect I have the honor to be Dr Sir Yr Most Obedt Hble Servt

Go: Washington

